Citation Nr: 1130153	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  09-47 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Whether new and material evidence exists to reopen a prior claim for an acquired psychiatric disability, claimed as paranoia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to January 1957.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. 

The Veteran requested hearings before a Decision Review Officer and a Veterans Law Judge, but failed to report to his scheduled hearings without providing good cause.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A January 1963 RO decision denied entitlement to service connection for a paranoid personality and active psychosis; the Veteran did not appeal.  

2.  Evidence received since the January 1963 RO decision is not new and material, and the Veteran's claim cannot be reopened.  


CONCLUSIONS OF LAW

1.  The January 1963 RO decision that denied entitlement to service connection for a paranoid personality is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has not been received since the January 1963 RO decision and the Veteran's claim for entitlement to service connection for an acquired psychiatric disability, claimed as paranoia, cannot be reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R.  § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's service treatment records show that the Veteran was hospitalized and ultimately found unsuitable for active duty due to a paranoid personality disorder.  It was determined that this personality disorder pre-existed the Veteran's service and had not been permanently aggravated by it.  

In September 1959, an original claim for a mental condition was denied on the grounds that the Veteran suffered from a paranoid personality, a constitutional or developmental abnormality which is not considered a disability under law.  In August 1960, a claim for active psychosis was denied.  In January 1963, entitlement to service connection for a paranoid personality and active psychosis were denied.  The Veteran did not appeal.  

In October 2008, the Veteran filed an application to reopen his prior claim for entitlement to service connection for an acquired psychiatric disability, to include paranoia.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.

The RO denied the appellant's prior claim because it found that the only mental condition the Veteran suffered from was a personality disorder, which is not considered a disability under 38 C.F.R. § 3.303(c), and further, that his disability had pre-existed the Veteran's service and was not permanently aggravated by the Veteran's active military service.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran has a diagnosis of an acquired psychiatric disability other than a personality disorder that had onset in service or was caused or aggravated by the Veteran's active military service.  

It appears that the only new evidence related to this issue is VA treatment records.  Additionally, the Veteran has submitted statements in which he appears to claim that his mental condition was either caused or permanently aggravated by the perceived stresses of his military service, including his belief that other service members were out to get him and that he had to defend himself.  

However, as the VA treatment records do not show a diagnosis of or treatment for an acquired psychiatric disability, this evidence is not material.  Additionally, the Veteran's statements are cumulative of other evidence of records, including statements the Veteran made to treatment providers both in service and during a September 1959 hospitalization at Massachusetts Mental Health Center, as well as a number of lay statements from friends of the Veteran, who testified that they believed his behavior was different following his military service and that his mental and emotional health had been impaired by his military service.  Simply stated, the Veteran is simply repeated his prior claims.    

The Veteran has presented no evidence showing a medical diagnosis of something other than a personality disorder, nor has he submitted any medical evidence that his condition was permanently aggravated by his military service.  The Veteran has merely repeated his past allegations of persecution during his military service and reiterated his belief that his current mental health problems are the result of his military service, which is not new evidence.  

Even if the Board accepts his statements as credible solely for the purpose of determining whether or not to reopen the Veteran's claim, essentially the same assertions were of record and considered by the RO in adjudicating the Veteran's prior claims.  As such, these new statements are not material.  Accordingly, the Veteran's prior claim cannot be reopened.  

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (the Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection.  The veteran must also be informed that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, the duty to notify was satisfied by a letter sent to the Veteran in December 2008, prior to the RO decision.  This letter informed the Veteran of what evidence was required to reopen his prior claim and to substantiate his claim, as well as VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  It appears that all evidence necessary for a fair adjudication of the claim is of record.  The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

As new and material evidence has not been received, the Veteran's prior claim for entitlement to service connection for an acquired psychiatric disability, claimed as paranoia, cannot be reopened.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


